Citation Nr: 1134168	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-28 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a facial skin rash.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge at a Videoconference Hearing from the RO in Roanoke, Virginia.  A transcript of that hearing is of record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In his April 2011 Videoconference Hearing, the appellant stated his desire to withdraw the appeal of a denial of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a facial skin rash.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew this appeal on the record at a hearing, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of a denial of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a facial skin rash is dismissed


REMAND

During the April 2011 Videoconference Hearing, the Veteran testified that he is currently in receipt of Social Security Administration (SSA) disability benefits and that documents pertaining to the award of SSA benefits may include records of examination of the spine.  

When the VA is put on notice of the existence of Social Security records which have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, on remand, the AMC/RO must make all necessary efforts to obtain these records.  38 U.S.C.A. § 5103A, 38, C.F.R. § 3.159.  

Further, the Board notes that the Veteran's claims file presently contains VA medical center records for the period between February 2004 and February 2005.  As part of its duty to assist, the VA must make as many requests as are necessary to obtain relevant records from Federal departments or agencies.  38 U.S.C.A. § 5103A, 38, C.F.R. § 3.159.  The Veteran has testified that he has received treatment from the VA medical center in Salem, Virginia, since February 2005 and such records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file to specifically include all previously unobtained treatment records from the Salem VA medical center.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should contact the Social Security Administration (SSA) and obtain copies of all decisions pertinent to the Veteran's claim for SSA benefits, as well as the medical records relied on concerning that claim.

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


